JOHNSTONE, Justice,
dissenting.
While I agree with most of the majority’s analysis and reasoning, I respectfully dissent from the conclusion that Section 227 of our Constitution requires the Supreme Court of *604Kentucky to hear an appeal from a conviction of a county judge executive for malfeasance in office. The Constitution’s language “but such officer shall have the right to appeal to the Court of Appeals” is not only clear, but not inconsistent with the 1976 Judicial Article or the appellate scheme in this Commonwealth. Indeed, the majority, as well as the appellee in this case, concede that there are valid arguments to vest the jurisdiction of this issue with the Kentucky Court of Appeals. As the Attorney General notes, nothing in § 111(2) of the Kentucky Constitution prohibits the Court of Appeals from exercising jurisdiction over this appeal where it “is removed from local political pressure, which may have been the goal of the constitutional framers. It also permits meaningful appellate review with the option of either party seeking discretionary review in this Court from any adverse opinion.”
Ultimately, our holding will require future litigants to review the case of Danny Woodward v. Commomvealth of Kentucky to understand that the reference to the Court of Appeals in Section 227 of the Kentucky Constitution actually means the Supreme Court.